                         Case 20-80047          Doc 9        Filed 01/27/20   Page 1 of 3
                                  UNITED STATES BANKRUPTCY COURT
                                  MIDDLE DISTRICT OF NORTH CAROLINA
                                           DURHAM DIVISION


  In re:
  Marcus Darron Cameron and
  Latasha Cameron,                                               Case No.: 20-80047

  Soc. Sec. Nos. xxx-xx-4696 & xxx-xx-2511                       Chapter 13
  Mailing Address: 152 Luart Drive, Lillington, NC 27546-
                                                    Debtors.


                           CERTIFICATE REGARDING SERVICE OF PLAN

 I, Angel West, certify that on 1/27/20, a copy of the Chapter 13 Plan was served by regular, first
 class United States mail, postage fully pre-paid, upon the following parties:

 All other creditors listed on the attached mailing matrix. (updated to include the mailing address
 listed on any and every proof of claim already filed in this case)

 This case does NOT include any creditors subject to cramdown or mortgage stripoff.

 Under penalty of perjury, I declare that the foregoing is true and correct.

 Dated: 1/27/20

                                                            /s Angel West
                                                            Angel West
CertificateOfService.wpt (rev. 7/4/18)
                                Case 20-80047     Doc 9     Filed 01/27/20      Page 2 of 3

         Badcock & More                     Bridgecrest Credit Company, LLC
                                                                                                  Capital One
       Attn Bankruptcy Dept                           Attn: Officer
                                                                                             Post Office Box 85015
           PO Box 1034                           Post Office Box 29018
                                                                                           Richmond, VA 23285-5075
       Mulberry, FL 33860                          Phoenix, AZ 85038


                                                  Carolina Finance, LLC
             Capital One                                                                           Celtic Bank
                                                      Attn: Officer
        Post Office Box 30285                                                                 Post Office Box 4499
                                                  Post Office Box 3070
   Salt Lake City, UT 84130-0285                                                              Beaverton, OR 97076
                                                     Cary, NC 27519


                                                     Comenity Bank                       Credit Acceptance Corporation
              Citibank
                                                 Attn: Bankruptcy Dept.                           Attn: Officer
       Post Office Box 6500
                                                 Post Office Box 182125                25505 W. Twelve Mile Rd, Ste 3000
    Sioux Falls, SD 57117-6500
                                                Columbus, OH 43218-2125                    Southfield, MI 48034-8339



         Duke Healthcare                            EPH 2 Assets, LLC                          First Premier Bank
     5213 South Alston Avenue                   120 Penmarc Drive Suite 118                   Post Office Box 5524
        Durham, NC 27713                            Raleigh, NC 27603                      Sioux Falls, SD 57117-5524



                                                                                                  NC Quick Pass
 Great Lakes Educational Loan Serv.         Internal Revenue Service (ED)**
                                                                                            Customer Service Center
        Post Office Box 7860                      Post Office Box 7346
                                                                                       200 Sorrell Grove Church Rd. Ste. A
     Madison, WI 53707-7860                   Philadelphia, PA 19101-7346
                                                                                             Morrisville, NC 27560


     NPRTO South-East, LLC                          Olde Mills Motors
                                                                                              Optimum Outcomes Inc
      c/o Progressive Leasing                         Attn: Officer
                                                                                                 P.O. Box 58015
       256 West Data Drive                            PO Box 2346
                                                                                               Raleigh, NC 27658
         Draper, UT 84020                           Angier, NC 27501


             Peebles
                                             Portfolio Recovery Associates                   Progressive Leasing
c/o WFNNB (Bankruptcy Department)
                                           120 Corporate Boulevard, Suite 100         10619 South Jordan Gateway Ste 100
          PO Box 182125
                                                  Norfolk, VA 23502                        South Jordan, UT 84095
     Columbus, OH 43218-2125


                                            Regional Acceptance Corporation
     Regional Acceptance Corp.                                                          Regional Acceptance Corporation
                                              C/O CT Corporation System
    Attn: Officer/Bankruptcy Dpt                                                                  Attn: Officer
                                            Attn: Officer or Managing Agent
        Post Office Box 1847                                                                Post Office Box 830913
                                               160 Mine Lake Ct Ste 200
      Wilson, NC 27894-1847                                                                 Birmingham, AL 35283
                                                   Raleigh, NC 27615


       U.S. Attorney General                    US Attorney's Office (ED)**               US Department of Education
     U.S. Department of Justice                   150 Fayetteville Street                 Direct Loan Servicing Center
    950 Pennsylvania Ave. NW                            Suite 2100                           Post Office Box 5609
    Washington, DC 20530-0001                    Raleigh, NC 27601-1461                   Greenville, TX 75403-5609


          W.S. Badcock
                                                  W.S. Badcock Corp.                      Wake Emergency Physicians
           Attn: Officer
                                                  Post Office Box 1034                     Post Office Box 890053
    721 East Cumberland Street
                                                 Mulberry, FL 33860-1034                    Charlotte, NC 28289
      Dunn, NC 28334-5023
                              Case 20-80047   Doc 9     Filed 01/27/20   Page 3 of 3

            WakeMed
                                          WakeMed Health and Hospitals            WakeMed Physician Practices
Attn: Bankruptcy Managing Agent
                                             Post Office Box 29516                  Post Office Box 14465
      Post Office Box 29516
                                              Raleigh, NC 27626                    Raleigh, NC 27620-4465
       Raleigh, NC 27626


                                                                                             ZocaLoans
                                                    ZocaLoans
       World Finance Co.                                                                Rosebud Lending LZO
                                               Post Office Box 1147
     108 Frederick Street N                                                                 PO Box 1147
                                              27565 Research Park Dr.
     Greenville, SC 29607                                                              27565 Research Park Dr.
                                                Mission, SD 57555
                                                                                         Mission, SD 57555
